DETAILED ACTION
This office action is in response to communications filed on October 8, 2020, concerning application number 16/426,578.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the Claims was file don October 8, 2002.
Claim 7 was canceled.
Claims 1-6 and 8-11 are currently pending.
Response to Arguments
The Office Action mailed on September 14, 2020, have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Catranis and Suzuki as applied below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Catranis (US 2,592,656) in view of Suzuki et al. (US 7,950,414, hereinafter “Suzuki”).
Regarding claim 1, Catranis discloses a valve block for an active suspension damping system (ann. fig. 2), said valve block (1) comprising: a valve housing (13, 15) which delimits an interior space (control space ann. fig. 2, and connecting space 18) for connecting to a shock absorber, a valve piston (20,22,28) which is movably guided in the interior space (control space ann. fig. 2, and connecting space 18), the valve piston (20, 22, 28) dividing the interior space (control space in ann. fig. 2, 18) into a connecting space (18) and a control space (ann. fig. 2), a connecting duct (24) which communicates with the connecting space (18) for hydraulically connecting to a damper volume (ann. fig. 2) of the shock absorber, at least one connector duct (24) which communicates with the connecting space (18) for connection of a hydraulic line (ann. fig. 4), and a control duct (12) which communicates with the control space (ann. fig. 2) for applying a control pressure in the control space (ann. fig. 2), a plug (26) disposed on the valve piston (20, 22, 28) for closing the connecting duct (24) in a closed position (fig. 4 illustrates the closed position) of the valve piston (20, 22, 28) in the interior space (18) and for opening (fig. 3 illustrates the open position) the connecting duct (24) in an open position of the valve piston (20, 22, 28) in the interior space (ann. fig. 2), a restoring spring (29) which is configured as a compression coil spring (ann. fig. 2 illustrates the restoring spring 29 as a compression coil spring). 

    PNG
    media_image1.png
    570
    615
    media_image1.png
    Greyscale

CATRANIS – ANNOTATED FIGURES 2 and 4 AND FIGURE 3
Catranis substantially discloses the invention as claimed, except the restoring spring is disposed in the connecting space, the restoring spring being either plugged onto the plug, guided radially by the plug, or both plugged onto the plug and guided radially by the plug.
Suzuki teaches a restoring spring (24) is disposed in a connecting space (15), the restoring spring (24) being plugged onto a plug (20).

    PNG
    media_image2.png
    321
    399
    media_image2.png
    Greyscale

SUZUKI – FIGURE 1
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the invention to have modified the position of the restoring spring in the control space, as disclosed by Catranis, by moving a restoring spring into a connecting space, as taught by Suzuki, for the purpose of holding apart a plug from a seat surface.
The phrase “for an active suspension damping system of a motor vehicle” and “of a wheel suspension system” are statements of intended use and not given patentable weight. Rather the element merely needs to be capable of performing the claimed function. (See MPEP 2114).
Regarding claim 2,
Regarding claim 3, Catranis discloses the plug (26) has at least one sealing element (20) for bearing radially connecting duct (24) in the closed position of the valve piston (20, 22, 28). 
Regarding claim 4, Catranis discloses the sealing element (20) is a sealing ring (20 is the sealing portion of the valve element, this sealing element is a ring around plug 26 and acts as a check valve). 
Regarding claim 5, Catranis discloses the control space (ann. fig. 2) is sealed with respect to the connecting space (18) via a sealing ring (ann. fig. 4 illustrates an o-ring for a seal) which is inserted into (the valve piston 20, 22, 28 has a recess for the o-ring seal) the valve piston (20, 22, 28). 
Regarding claim 6, Catranis discloses the valve piston (20, 22, 28) has a control face (ann. fig. 2) which delimits the control space (ann. fig. 2) and a connecting face (ann. fig. 4) which is annular and delimits the connecting duct (24) in the closed position of the valve piston (20, 22, 28), the control face (ann. fig. 2) being larger than the connecting face (ann. fig. 2). 
Regarding claim 8, Catranis discloses the connecting duct (17) includes a radially outwardly projecting flange hub (ann. fig. 2) for axially covering the connecting space. 
Regarding claim 9, Catranis discloses the control duct (12) is connected (the check valve 20 is housed in the lower portion of the control duct 12; additionally the check valve seat 15 is threadly attached to the lower portion of the control duct housing 12) to a check valve (20 described in col. 2 line 49-55) which can be opened (the operation of the check valve 20 is described in col. 2 lines 49-55). 
Regarding claim 10, Catranis discloses a venting duct (25) which communicates with the connecting space (18).
Regarding claim 11,
Catranis discloses a valve block for an active suspension damping system including a valve housing (13, 15) which delimits an interior space (control space ann. fig. 2, and connecting space 18) for connecting to a shock absorber, a valve piston (20, 22, 28) which is movably guided in the interior space (control space ann. fig. 2, and connecting space 18), the valve piston (20, 22, 28) dividing the interior space (control space ann. fig. 2, and connecting space 18) into a connecting space (18) and a control space (upper and lower control space, see ann. fig. 2), a connecting duct (24) which communicates with the connecting space (18) for hydraulically connecting to a damper volume (ann. fig. 2) of the shock absorber, at least one connector duct (24) which communicates with the connecting space (18) for connection of a hydraulic line (ann. fig. 2), and a control duct (12) which communicates with the control space (ann. fig. 2) for applying a control pressure (fluid from control line 12) in the control space (ann. fig. 2), and a restoring spring (29) which is configured as a compression spring (ann. fig. 2 illustrates the restoring spring 29 as a compression coil spring), a method for mounting the shock absorber comprising: applying a control pressure, either pneumatically or hydraulically, for moving the valve piston (20, 22, 28) against the bias of the restoring spring (29) into the closed position via the control duct (12) in the control space (ann. fig. 2), in order to trap hydraulic fluid in the damper volume (ann. fig. 2) of the shock absorber, subsequently connecting the hydraulic line (ann. fig. 4) of the active suspension damping system to the at least one connector duct (24), subsequently reducing the control pressure in the control space (ann. fig. 2), loading further hydraulic fluid via the connector duct (12), and moving the valve piston (20, 22, 28) into the open position under the bias of the restoring spring (29).
Catranis substantially discloses the invention as claimed, except the restoring spring is disposed in the connecting space, the restoring spring being either plugged onto the plug, guided radially by the plug, or both plugged onto the plug and guided radially by the plug.
Suzuki teaches a restoring spring (24) is disposed in a connecting space (15), the restoring spring (24) being plugged onto a plug (20) (fig. 1 illustrates the plug 20 and restoring spring 24 in the connecting space 15).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the invention to have modified the position of the restoring spring in the control space, as disclosed by Catranis, by moving a restoring spring into a connecting space, as taught by Suzuki, for the purpose of holding apart a plug from a seat surface.
The phrase “of a wheel suspension system” is a statement of intended use and not given patentable weight. Rather the element merely needs to be capable of performing the claimed function. (See MPEP 2114).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753